DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered.

Allowable Subject Matter
Claims 1, 3 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination an assembly, comprising: a cylinder head and a cylinder block of an internal combustion engine of a motor vehicle, wherein the cylinder head and the cylinder block jointly form two or more cylinders, which are at least partially cooled via coolant in a cooling jacket arranged in the cylinder block of the internal combustion engine, wherein the cylinders each comprise an upper region arranged in the cylinder head and the cylinder block and a lower region situated below the upper region in the cylinder block; and a cylinder bridge arranged directly between two cylinders, wherein a first coolant channel is arranged in the upper region and a second coolant channel is arranged separately from the first coolant channel in the lower region, wherein the first coolant channel directs coolant from only the upper region directly to a portion of a coolant manifold arranged in the cylinder head directly between adjacent cylinders of the two or more cylinders, and wherein the second coolant channel directs coolant from only the lower region direct to a portion of the coolant manifold outside of a space between two adjacent cylinders. Inter-bore cooling is well-known in the art, such as those taught by Beyer et al. (US 2016/0069248), but none teach the two coolant passages separated between an upper and lower region of the cylinder along the jacket as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747